900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Anthony GRANDISON, Petitioner.
No. 89-8037.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1989.Decided March 9, 1990.

On Petition for Writ of Mandamus.
Anthony Grandison, petitioner pro se.
PETITION DENIED.
Before RONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Anthony Grandison, a federal prisoner, brought a petition for writ of mandamus challenging delay in the district court on his 28 U.S.C. Sec. 2255 petition.  (CR No. 83-200-HM).  The Sec. 2255 petition has been dismissed by the district court.


2
Therefore, the mandamus petition is moot, and we deny leave to proceed in forma pauperis, and deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED